DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 “penal” should be “panel”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10:  It is unclear if the combination of standoff and panel are being claimed.  Line 11 indicates “the panel defining a mounting opening” but it is unclear if 

Claim 8 recites the limitation "the anchor head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the panel" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 10-13, 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being Anticipated by Chae et al. (US Patent No 6,430,894) (“Chae”).

Referring to claim 1:  Chae teaches a bushing (item 301) having a shank and a head; the bushing defining an opening that extends entirely through the shank and head; the shank adapted to pass through the mounting opening of the panel; a barrel (item 305) 

Referring to claim 2:  Chae teaches all the limitations of claim 1 as noted above.  Additionally, Chae teaches an interior washer (item 11) disposed around a portion of the shank of the bushing; the interior washer adapted to be disposed in the mounting opening of the panel.

Referring to claim 3:  CHae teaches all the limitations of claim 1 as noted above.  Additionally, Chae teaches first (member on inside surface of item 305) and second (item 400) exterior washers disposed around portions of the shank of the bushing; the first exterior washer adapted to be disposed between the panel and the barrel; and the second exterior washer adapted to be disposed between the panel and the head of the bushing (figure 3).

Referring to claim 4:  Chae teaches all the limitations of claim 3 as noted above.  Additionally, Chae teaches each of the exterior washers has a maximum width dimension; the barrel having first and second ends; the first end adapted to face the panel; the first end having a maximum width dimension; 9the maximum width dimension of the first exterior washer being no larger than the maximum width dimension of the 

Referring to claim 6:  Chae teaches all the limitations of claim 1 as noted above.  Additionally, CHae teaches the exterior of the shank is threaded; the opening of the barrel is threaded; and the shank threadedly engaging the barrel. (figures 2 and 3).

Referring to claim 8:  Chae teaches all the limitations of claim 1 as noted above.  Additionally, Chae teaches an end cap (item 304) carried on the head of the bushing; the end cap adapted to cover the anchor head of the anchor fastener.

Referring to claim 10:  Chae teaches  a standoff adapted to mount a panel to a support structure; the standoff including a bushing (item 301) having a shank and a head; the bushing defining an opening that extends entirely through the shank and head; the standoff also including a barrel (item 305) defining an opening that extends entirely through the barrel; a portion of the shank of the bushing disposed in the barrel; the through hole of the bushing being aligned with the opening of the barrel such that an anchor fastener can pass through the bushing and the barrel into a support structure to which the panel is to be mounted (figure 3); the panel defining a mounting opening (item 101’); the shank disposed in the mounting opening; and a portion of the panel disposed between the head of the bushing and the barrel (figure 3).

Referring to claim 11:  Chae teaches all the limitations of claim 10 as noted above.  Additionally, Chae teaches an interior washer (item 11)disposed around a portion of the shank of the bushing; the interior washer disposed in the mounting opening of the panel.

Referring to claim 12:  Chae teaches all the limitations of claim 10 as noted above.  Additionally, Chae teaches first (member on inside surface of item 305) and second (item 400) exterior washers disposed around portions of the shank of the bushing; the first exterior washer disposed between the panel and the barrel; and the second exterior washer disposed between the panel and the head of the bushing (figure 3).

Referring to claim 13:  Chae teaches all the limitations of claim 10 as noted above.  Additionally, Chae teaches the shank is threaded; the barrel is threaded; the shank threadedly engaging the barrel (figure 3).

Referring to claim 15:  Chae teaches all the limitations of claim 10 as noted above.  Additionally, Chae teaches an anchor fastener (item 302) having a fastener head; the anchor fastener disposed through the bushing; and an end cap (item 304) carried on the head of the bushing; the end cap covering the head of the anchor fastener.

Referring to claim 16:  Chae teaches a method of mounting a panel to a support structure with a standoff; the method comprising the steps of: providing a panel (item 

Referring to claim 18:  Chae teaches all the limitations of claim 16 as noted above.  Additionally, Chae teaches the step of threadedly connecting the shank of the bushing to the barrel (figure 3).

Referring to claim 19:  Chae teaches all the limitations of claim 16 as noted above.  Additionally, Chae teaches the step of connecting an end cap (item 304) to the head of the bushing and covering a fastener head of the anchor fastener.

Referring to claim 20:  Chae teaches all the limitations of claim 16 as noted above.  Additionally, Chae teaches positioning an inner gasket (item 11) in the opening of the panel around the shank of the bushing; and positioning first (adjacent bottom surface of 305) and second (item 400) exterior washers around portions of the shank of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae.

Referring to claims 7 and 14:  CHae teaches all the limitations of claims 1 and 10 as noted above.  Chae does not specifically teach the shank slidably engages the barrel.  However, it would have been obvious to one of ordinary skill to make the connection slidable in order to allow for quick adjustment or removal.

Allowable Subject Matter
Claims 5, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635